UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


KENDRA L. DWYER,                      
               Plaintiff-Appellant,
                v.
                                                No. 00-1514
METROPOLITAN LIFE INSURANCE
COMPANY,
               Defendant-Appellee.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
               Frederic N. Smalkin, District Judge.
                          (CA-99-2388-S)

                     Argued: November 2, 2000

                     Decided: February 5, 2001

     Before WILLIAMS and MICHAEL, Circuit Judges, and
  Joseph F. ANDERSON, Jr., Chief United States District Judge
     for the District of South Carolina, sitting by designation.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Paul D. Raschke, BOULAND, GISRIEL & BRUSH,
L.L.C., Baltimore, Maryland, for Appellant. Susan Elizabeth Bel-
mont, New York, New York, for Appellee.
2            DWYER v. METROPOLITAN LIFE INSURANCE CO.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   This case arises on appeal by plaintiff, Kendra Dwyer (Dwyer),
who seeks to recover long term disability benefits under a policy
administered by defendant, Metropolitan Life Insurance Company
(MetLife). Dwyer began working for Science Applications Interna-
tional Corporation (SAIC) in November 1995 as a project analyst, and
was enrolled in SAIC’s Long Term Disability Policy (the SAIC Plan)
that is funded, in part, by MetLife.

   Dwyer suffers from congenital spinal stenosis,1 has had two back
surgeries, and was also involved in a car accident in 1996 that exacer-
bated her back problems. Dwyer returned to work seven months after
her last surgery in February 1997, but her condition continued to dete-
riorate and it became increasingly difficult for her to work a full
eight-hour day. She left work on July 31, 1998, and received short
term disability payments. On November 12, 1998, she applied for
long term disability benefits. MetLife denied her application for long
term disability benefits on March 5, 1999, asserting that the submitted
information did not objectively document the inability to perform all
material job duties.

   Dwyer filed a complaint against MetLife in the district court for (I)
wrongful denial of benefits in violation of the Employee Retirement
Income Security Act (ERISA) 29 U.S.C. § 1001, et seq., (II) breach
of fiduciary duty, and (III) a declaratory judgment for unconstitutional
delegation of a public function. The parties then filed cross motions
for summary judgment. The district court granted MetLife’s motion
    1
   Spinal stenosis is defined as the narrowing of the vertebral canal,
nerve root canals, or intervertebral opening of the lumbar spine caused
by encroachment of bone upon the space. DORLAND’S ILLUSTRATED MED-
ICAL DICTIONARY 1576 (28th ed. 1994) [hereinafter DORLAND’S].
              DWYER v. METROPOLITAN LIFE INSURANCE CO.                 3
as to Counts I and II on the grounds that "an objective decision-
maker, free of any conflict of interest, could reasonably have con-
cluded that plaintiff was not disabled, as defined in the plan," and that
the plaintiff did not have a statutory right to a private cause of action
under Section 502(a)(3) of ERISA.2 Dwyer then filed this appeal. For
the reasons stated below, we affirm the district court’s judgment.

                                    I.

                       STATEMENT OF FACTS

   SAIC employed Dwyer as a project analyst from November 1995
through July 1998. According to a job description completed by
Dwyer’s supervisor, Dwyer’s job responsibilities included preparing
and editing reports, copying and distributing reports, and telephone
duties. In a normal work day Dwyer’s job required that she sit for
eight hours, stand for fifteen minutes, walk for fifteen minutes, and
occasionally lift or carry up to ten pounds. As an SAIC employee,
Dwyer was enrolled in the SAIC Plan, which MetLife partially
funded and administered.

  The SAIC Plan provides that disability benefits will be paid upon
"proof" of disability that is "satisfactory" to MetLife. The SAIC Plan
defines disability as follows:

      Disability or disabled means that, due to an injury or sick-
      ness, you require the regular care and attendance of a Doctor
      and:

      (1) you are unable to perform each of the material duties of
      your regular job; and

      (2) after the first 24 months of benefit payments, you must
      also be unable to perform each of the material duties of any
      gainful work or service for which you are reasonably quali-
      fied taking into consideration your training, education, expe-
      rience and past earnings; or
  2
  The third cause of action was dismissed by the plaintiff by Notice of
Voluntary Dismissal.
4               DWYER v. METROPOLITAN LIFE INSURANCE CO.
        (3) you, while unable to perform all of the material duties
        of your regular job on a full-time basis, are:

            (a) performing at least one of the material duties of
            your regular job or any other gainful work or ser-
            vice on a part-time or full-time basis; and

            (b) earning currently at least 20% less per month
            than your Indexed Basic Monthly Earnings due to
            that same injury or sickness.

   Dwyer underwent back surgery on February 18, 1997, at Johns
Hopkins Hospital. At that time she had a post lumbar osteotomy and
removal of a previously installed Harrington rod,3 and posterior lum-
bosacral fusion as well as anterior lumbar fusion. It was not possible
to remove all of the hardware associated with the installation of the
Harrington rod. Dwyer was examined by Dr. John Kostuik and Dr.
Sanjog Mathur on April 24, 1997, approximately nine weeks follow-
ing surgery. She stated that the pain in her lower back was almost
completely gone.

   Dwyer was next reviewed by Dr. Kostuik on August 6, 1997, com-
plaining of discomfort in her lower back. Dr. Kostuik opined that the
discomfort was "probably related to the instrumentation" still remain-
ing in her back. She also complained of heaviness in her leg, which
the physician reported was "probably related to her very significant
spinal stenosis." Her activities were unrestricted, her x-rays were
"most excellent," her neurological examination was unremarkable,
and her long term outlook was described as "quite good."

   Dwyer was next seen by Dr. John Carbone at Johns Hopkins on
October 21, 1997, two months earlier than her regularly scheduled
appointment, because she was experiencing persistent pain in her
right leg. Dr. Carbone’s notes state that Dwyer had "predictive pain"
with no complaints of overall pain control, for which she occasionally
took Darvocet that she had gotten from her mother. Dwyer reported
that she had returned to full-time work but that while sitting at her
    3
   A Harrington rod is a type of surgically inserted instrumentation for
treatment of scoliosis. DORLAND’S, supra note 1, at 846.
              DWYER v. METROPOLITAN LIFE INSURANCE CO.                    5
desk for two hours or longer she began to feel worsening leg pain. Dr.
Carbone emphasized that sedentary, as opposed to ambulatory, activ-
ity was more of a problem for Dwyer as shown by her ability to walk
more than one mile. The examination revealed that she was "quite
tender to palpation over her inferior instrumentation although she is
moderately tender up the entire midline where her Harrington rod
used to be." The physical examination revealed that Dwyer could
walk on her toes and heels without complaint and walk with a normal
gait. Dwyer’s x-rays demonstrated that her hardware alignment had
not changed at all and the fusion was excellent. Finally, Dr. Carbone’s
assessment states that Dwyer was improving and that he provided her
with Motrin for slight bursitis.

   Thereafter, Dwyer returned to Johns Hopkins on December 10,
1997, complaining of persistent pain. Dr. Carbone noted significant
worsening of the dysesthesias4 in the L5-S1 distribution of her left
foot. Dwyer described this as the most "significant issue" for her at
that time. Dwyer reported that she had returned to work full-time for
eight hours per day but that she had difficulty sitting in a chair for one
or two hours at a time. She also reported sensitivity at the sites of the
superior and inferior ends of her hardware while sitting in hard-back
chairs. Her doctor ordered a CT scan and myelogram to explore the
cause of her radicular symptoms.

    Dwyer returned to Johns Hopkins for an examination on March 11,
1998, and was seen by Dr. Kostuik. She and her doctor discussed her
continuing radicular pain. Apparently referring to the CT scan and
myelogram, Dr. Kostuik stated that "we have recently obtained some
further studies on her which confirm a continuing radiculopathy." He
stated that this pain was probably "related to her chronic preexistent
problems . . . and probably some irreversible changes in her nerves.
It is something she will have to cope with." He also remarked that she
was able to obtain about 75 percent relief using the drug Elavil.5
  4
    Dysesthesias is distortion of any sense, especially of that of touch; an
unpleasant abnormal sensation produced by normal stimuli. DORLAND’S,
supra note 1, at 515.
  5
    Elavil is a trademark for amitriptyline hydrochloride, a tricyclic
antidepressant sometimes used for the treatment of chronic pain. DOR-
LAND’S, supra note 1, at 534, 59.
6            DWYER v. METROPOLITAN LIFE INSURANCE CO.
   Dwyer returned for a follow-up examination at Johns Hopkins on
September 9, 1998, approximately one and one-half years after sur-
gery. At this point she had been on short term disability for about one
month. Dr. Kostuik noted that although the surgery had produced a
"good solid fusion," Dwyer continued to report a "good deal of dis-
comfort in her lower back." He expressed difficulty assessing the
exact cause of the pain in her lower back because the x-rays did not
suggest a problem with the sacroiliac joint and the "instrumentation
[was] not particularly prominent." He reported that there was about
a ten to fifteen percent chance that the instrumentation caused her
lower back pain. Dr. Kostuik also noted the conflict that Dwyer was
experiencing with her supervisor at SAIC because of her medical con-
dition. He recommended that Dwyer "carry on as she has for the pres-
ent time" until her next six-month review.

   On or about November 12, 1998, Dwyer submitted a claim to
MetLife for long term disability benefits under the SAIC Plan, based
on a last day worked of July 31, 1998, and a disability date of August
3, 1998. After submission of Dwyer’s application for long term bene-
fits, MetLife began its claim review. On November 23, 1998,
Dwyer’s file was reviewed by MetLife’s in-house Nurse Coordinator,
Maria Cefaratti, R.N. On November 24, 1998, Nurse Cefaratti con-
tacted the office of Dr. Kostuik, Dwyer’s treating physician. She left
a message with Dr. Kostuik’s office explaining who she was and ask-
ing whether Dr. Kostuik had advised Dwyer to cease working and if
so, on what date and based upon what diagnosis.

   On December 2, 1998, MetLife’s case management specialist sent
a letter to Dwyer requesting that she have her physician complete and
forward to MetLife an Attending Physician Statement (APS) on her
behalf so that her claim could be evaluated. On that same date,
December 2, 1998, one year and ten months after her surgery for sco-
liosis and kyphosis, Dwyer had an x-ray taken at Johns Hopkins and
was examined by Dr. Kostuik and Dr. Karl Fournier. Dwyer informed
them that she was still suffering from chronic pain. The physical
examination revealed that she suffered from "pain close to the S1 area
on both sides very close to the midline and also pain radiating down
her left thigh." The report also noted that she was still on Darvocet
and amitriptyline. Dr. Fournier noted that Dwyer’s strength was nor-
mal in her lower extremities, her gait was normal, she did not have
              DWYER v. METROPOLITAN LIFE INSURANCE CO.                    7
any pain to the Patrick test, and she did not have any contracture7
                               6

around the fusion site. Dwyer’s x-rays appeared to show that both
fusions were good. Dwyer was given an injection of lidocaine and
told to call back in 48 hours. The doctor suggested that if, after that
time, the pain was removed, she might benefit from instrumentation
removal. If not, she was told to do more exercise such as walking on
a treadmill or bicycling so that "she would be more tolerant to the
pain."

   MetLife received a Physical Capacity Evaluation (PCE) from Dr.
Kostuik on December 16, 1998, and an APS from Dr. Kostuik on
December 18, 1998. The APS stated that the primary diagnosis of
Dwyer was "kyphoscoliosis"8 and that she had subjective symptoms
of pain and spinal stenosis. In response to the question on the APS,
"[d]id you advise the patient to cease the above noted occupation,"
Dr. Kostuik did not check either box indicating "yes" or "no," but
simply noted "can’t do job."

   On December 31, 1998, Dwyer’s claim file, including the PCE and
APS from Dr. Kostuik, was once again reviewed by Nurse Cefaratti.
At that time, Nurse Cefaratti noted that "information provided by Dr.
Kostuik is not sufficient to determine if severity of condition is con-
sistent with [restrictions and limitations]. Will discuss this with [the
case management specialist] and together decide next plan of action."

   Because MetLife still had not received Dr. Kostuik’s office notes
on Dwyer as of January 13, 1999, the case management specialist sent
a letter to Dwyer requesting Dr. Kostuik’s office notes from July 1998
to present. On January 14, 1999, Dr. Kostuik submitted a letter in
which he summarized Dwyer’s condition as totally disabling. MetLife
subsequently received copies of Dr. Kostuik’s medical records for
  6
     The Patrick test is a flexibility test administered with the patient
supine; the thigh and knee are flexed and the ankle is raised to the knee
of the opposite leg. DORLAND’S, supra note 1, at 1681.
   7
     Contracture is defined as a condition of fixed high resistance to pas-
sive stretch of a muscle. DORLAND’S, supra note 1, at 373.
   8
     Kyphoscoliosis is the backward and lateral curvature of the spinal col-
umn. DORLAND’S, supra note 1, at 890.
8               DWYER v. METROPOLITAN LIFE INSURANCE CO.
Dwyer on February 4, 1999. On February 5, 1999, Nurse Cefaratti
again reviewed Dwyer’s file and noted the following:

        Information provided by Dr. Kostuik does not seem consis-
        tent with the information present in the Johns Hopkins
        records, and also depicts the possibility of pyschosocial fac-
        tors affecting this claim. It is significant that testing per-
        formed in the Hopkins records did not elicit abnormal
        responses. Pain was elicited by applying pressure over the
        SI area. There are contractures around the fusion site.
        Assessment: We could benefit from discussing this particu-
        lar case with our in-house physician for his opinion on
        retained level of function at this point.

   On February 10, 1999, Dwyer’s file, including all records and
available documents, was reviewed by independent physician consul-
tant, Kevin Smith, D.O.9 Dr. Smith’s report indicated:

        [Dwyer] has kyphoscoliosis s/p fusion [and] instrumentali-
        ties [about] 1 years ago. Records show solid fusion [and]
        tenderness. No other abnormalities documented. She has
        pain primarily [and] also conflicts with her supervisor. She
        has been out of work since 7/31/98. Attending physicians’
        PCE is consistent with light work up to 4 hrs/day. Her job
        is sedentary.

        Medical records do not support inability to work in this
        case. I do not find medical evidence which would necessi-
        tate restriction of a 4 hr work day. She should be able to
        work at her regular job as long as frequent breaks with
        stretching and change of positions are allowed.

   On or about February 19, 1999, MetLife received additional medi-
cal records on Dwyer. Dwyer’s file was once again reviewed by
Nurse Cefaratti. On February 24, 1999, Dr. Smith reviewed the addi-
tional medical records for Dwyer, including records from February
    9
    Although Dr. Smith makes on-site visits to MetLife to review claims
and is occasionally referred to as an "in-house" consultant/physician, he
is actually an employee of Network Medical Review.
             DWYER v. METROPOLITAN LIFE INSURANCE CO.                  9
18, 1997, March 11, 1998, and September 9, 1998. He concluded that
there was "no new information or objective findings noted in these
records that would preclude her from her regular work as long as fre-
quent breaks are allowed as noted above."

   After reviewing the entire administrative record available to
MetLife at that time, MetLife determined that Dwyer failed to meet
the eligibility requirements for long term disability benefits, and
denied her claim by letter dated March 5, 1999.

   On March 23, 1999, Dwyer formally requested review of the denial
decision. Dwyer stated that she was under the regular care of Dr. Kos-
tuik and that her next appointment was scheduled for June 9, 1999.
She included a copy of the previously submitted January 14, 1999,
letter in which Dr. Kostuik opined that Dwyer was totally disabled.

   On June 10, 1999, MetLife wrote Dwyer informing her that after
further review of her file, it had concluded that its initial determina-
tion to deny her claim for benefits was correct. Specifically, MetLife
explained that the medical information in Dwyer’s file failed to sup-
port an inability to perform the material duties of her own occupation
as a project analyst from the time of her last day worked, throughout
the elimination period and beyond.

                                   II.

                             DISCUSSION

       A. Standard of Review for Benefits Denial Decisions

   This court has developed a well-settled framework for reviewing
the denial of benefits under ERISA plans. Feder v. Paul Revere Life
Ins. Co., 228 F.3d 518, 522 (4th Cir. 2000); Ellis v. Metropolitan Life
Ins. Co., 126 F.3d 228, 232 (4th Cir. 1997). When a plaintiff appeals
the grant of summary judgment, the court engages in de novo review.
Ellis, 126 F.3d at 232 (citing Brogan v. Holland, 105 F.3d 158, 161
(4th Cir. 1997)). If the benefit plan grants the administrator discretion
to determine eligibility or to construe the terms of the plan, the court
then reviews the decision to deny benefits for abuse of discretion. See
10           DWYER v. METROPOLITAN LIFE INSURANCE CO.
Firestone Tire and Rubber Co. v. Bruch, 489 U.S. 101, 111, 115
(1989); Feder, 228 F.3d at 522; Ellis, 126 F.3d at 232. Under this def-
erential standard of review, the reviewing court will not disturb the
administrator’s decision if it is reasonable, even if the court would
have independently come to a different conclusion. Feder, 228 F.3d
at 522; Ellis, 126 F.3d at 232. Numerous factors are relevant in deter-
mining the reasonableness of a fiduciary’s exercise of discretion. See
Firestone, 489 U.S. at 115; de Nobel v. Vitro Corp., 885 F.2d 1180,
1188 (4th Cir. 1989). A decision denying disability benefits is reason-
able if it is the result of a deliberate, principled reasoning process,
supported by substantial evidence in the claim record. Ellis, 126 F.3d
at 232.

               B. MetLife’s Denial of Dwyer’s Claim

   The SAIC Plan unambiguously grants MetLife discretionary
authority to determine eligibility for benefits and to interpret the Plan
terms thus triggering an abuse of discretion standard. The SAIC Plan
contains the following delegation of discretionary authority:

     In carrying out their respective responsibilities under the
     plan, the plan administrator and other plan fiduciaries shall
     have discretionary authority to interpret the terms of the
     plan and to determine eligibility for and entitlement to plan
     benefits in accordance with the terms of the plan. Any inter-
     pretation of determination made pursuant to such discretion-
     ary authority shall be given full force and effect, unless it
     can be shown that the interpretation or determination was
     arbitrary and capricious.

   If a benefit plan gives discretion to an administrator or fiduciary
who is operating under a conflict of interest, that conflict must be
weighed in determining whether there is an abuse of discretion. Booth
v. Wal-Mart Stores, Inc. Associates Health and Welfare Plan, 201
F.3d 335, 342 (4th Cir. 2000) (citing Firestone, 489 U.S. at 115);
Ellis, 126 F.3d at 233. To counteract the effect of such a conflict, the
court may reduce the amount of deference extended to the fiduciary
to a modified abuse of discretion standard. See Ellis, 126 F.3d at 233.
The court must determine, based on review of the record before the
fiduciary at the time of decision-making, whether the administrator’s
             DWYER v. METROPOLITAN LIFE INSURANCE CO.                  11
decision is consistent with a decision that might have been made by
a fiduciary acting free of the interests which conflict with those of the
beneficiaries. See Ellis, 126 F.3d at 233 (quoting Bedrick v. Travelers
Ins. Co., 93 F.3d 149, 152 (4th Cir. 1996)).

   In this case, the question is whether MetLife abused its discretion
by improperly denying Dwyer long term disability benefits. Dwyer
argues that MetLife abused its discretion in denying her claim based
on the "asserted lack of objective medical evidence" and by giving
weight to the "unsubstantiated, conclusory medical opinion of its in-
house consultant."

   Dwyer relies on two federal circuit court opinions to support a
rejection of the objective evidence standard. However, both cases are
distinguishable from the facts in the present case. Both of the cited
cases deal with lack of an identifiable etiology for determining
whether the claimant was indeed disabled. In Gaylor v. John Hancock
Mut. Life Ins. Co., 112 F.3d 460 (10th Cir. 1997), Hancock denied
Gaylor’s claim because her physical condition could not be "verified
by the use of clinical and laboratory diagnostic techniques." The court
held that Gaylor’s physicians had provided ample evidence of a debil-
itating condition even though no particular etiology was identified.
Similarly, in Mitchell v. Eastman Kodak Co., 113 F.3d 433 (3rd Cir.
1997), the court held that the administrator erred in requiring that the
claimant submit "objective medical evidence" establishing the etiol-
ogy of chronic fatigue syndrome.

   In Dwyer’s case, there is no question as to the etiology of her con-
dition — she was diagnosed with kyphoscoliosis. MetLife’s initial
denial letter does not require that Dwyer prove her claim by objective
medical evidence, it merely notes that "the information submitted
does not objectively document the inability to perform all of the mate-
rial duties of your job on a full time basis." Under the SAIC Plan,
Dwyer was obligated to provide proof of her disability. Unfortu-
nately, she failed to establish evidence of disability to the satisfaction
of MetLife.

   Dwyer was invited to submit additional medical or vocational
information and any facts, data, questions or comments that she felt
appropriate to help in evaluating her appeal. The only additional
12           DWYER v. METROPOLITAN LIFE INSURANCE CO.
information Dwyer submitted was a letter asking that her claim be
reevaluated and a copy of the previously submitted January 14, 1999
letter of Dr. Kostuik. Although Dr. Kostuik’s letter offers the conclu-
sory opinion that Dwyer is totally disabled, none of her medical
records suggest to this court a finding of total disability. MetLife’s
denial of Dwyer’s claim for long term disability benefits was not
based on an improper demand for objective medical evidence, but
was a reasonable exercise of its discretion under the terms of the
SAIC Plan.

   Dwyer argues that MetLife gave too much weight to the "biased"
opinion of Dr. Kevin Smith, and too little weight to her doctors’ opin-
ions, especially those of Dr. Kostuik. She argues that "Dr. Smith’s
perfunctory armchair summary discounts [her] significant pathologi-
cal history and symptoms, and affords this Court no indication that his
judgment is animated by anything more than institutional bias."
Dwyer’s apparent reason for stating that Dr. Smith was biased is
because he was referred to as an in-house consultant. However, as
stated earlier, Dr. Smith is not a MetLife employee, but is an indepen-
dent medical reviewer. Dr. Smith based his report on Dwyer’s submit-
ted medical reports that included the subjective impressions of her
treating physicians. Dwyer argues that Dr. Smith "summarily rejected
all of the objective and subjective evidence" supporting her claim,
suggesting that a diagnosis of scoliosis is sufficient evidence of dis-
ability under the SAIC Plan.

   There is no indication that Dr. Smith disregarded Dwyer’s diagno-
sis, in fact, the first line of his report confirms that she "has kyphos-
coliosis." Nor does Dr. Smith suggest, as Dwyer argues, that she has
been cured by surgery, only that "no further surgery has been recom-
mended." That MetLife accepted the opinion of Dr. Smith rather than
those of Dwyer’s treating physicians is not in itself an abuse of discre-
tion. See Sweatman v. Commercial Union Ins. Co., 39 F.3d 594, 602
(5th Cir. 1994) (upholding a benefits denial decision based on the
medical consultants’ opinions that were contrary to those of plaintiff’s
treating physicians); Donato v. Metropolitan Life Ins. Co., 19 F.3d
375, 380 (7th Cir. 1994) (decision to deny benefits was not unreason-
able where it "simply came down to a permissible choice between the
position of . . . MetLife’s independent medical consultant, and the
position of [the claimant’s physicians]").
               DWYER v. METROPOLITAN LIFE INSURANCE CO.               13
   In the months following Dwyer’s surgery, although various physi-
cians noted her complaints of pain or discomfort, none of the physi-
cians indicated that she was unable to work or should be placed on
long term disability. On one occasion Dr. Kostuik opined that her
pain was something she would have to "learn to cope with" and on
another occasion Dr. Fournier stated that she should exercise more so
that she "would be more tolerant to the pain." A few weeks after this
second pronouncement, Dr. Kostuik submitted a letter stating Dwyer
was totally disabled. This court has held that it is not an abuse of dis-
cretion for a plan fiduciary to deny disability pension benefits where
conflicting medical reports were presented. Elliott v. Sara Lee Corp.,
190 F.3d 601, 606 (4th Cir. 1999). Therefore, MetLife was within its
discretion to rely on the subsequent review of the record by Dr. Smith
in determining whether Dwyer was disabled.

   After careful analysis of the administrative record, this court con-
cludes that there is ample evidence in the record to support a denial
of long term disability benefits. Dr. Smith’s report stated that no "new
information or objective findings noted in these [newly submitted]
records" precluded Dwyer from her regular work as a project analyst.
Although Dr. Smith’s use of the term "objective" may have been an
unfortunate choice of words, MetLife’s decision to deny Dwyer’s
claim was a reasonable result of its claims review process (including
four file reviews by a Nurse Coordinator and two file reviews by an
independent medical consultant), and was supported by substantial
evidence. Reasonable minds may disagree, but MetLife’s decision is
not so clearly erroneous as to constitute an abuse of discretion.

                  C. Breach of Fiduciary Duty Claim

   Dwyer argues that the district court erred in granting summary
judgment on Count II because the parties had agreed to postpone dis-
covery pending the outcome of the cross motions. The issue in Count
II was whether MetLife breached its fiduciary duty to the plaintiff by
adopting unfair claims practices. Under Section 502(a)10 of ERISA, a
  10
    Section 502(a) of ERISA provides:
       A civil action may be brought—
14             DWYER v. METROPOLITAN LIFE INSURANCE CO.
plan participant or beneficiary may bring suit against a fiduciary for
appropriate relief. However, the recovery goes to the benefit of the
plan as a whole, rather than to the individual beneficiary. See Massa-
chusetts Mut. Life Ins. Co. v. Russell, 473 U.S. 134, 140-142 (1985).

   Dwyer’s complaint, filed August 6, 1999, did not seek damages for
the Plan — she specifically stated that MetLife breached its fiduciary
to her. On March 16, 2000, Dwyer submitted a Rule 56(f) affidavit
asking the district court to postpone discovery. See FED. R. CIV. P.
56(f). It was in this affidavit that Dwyer stated that she planned to
prove that MetLife was breaching its fiduciary duties to SAIC benefi-
ciaries.

   The Supreme Court has recognized that in certain circumstances a
beneficiary may sue for breach of fiduciary duty, but the remedy is
limited to "appropriate relief." "[W]here Congress elsewhere provided
adequate relief for a beneficiary’s injury, there will likely be no need
for further equitable relief, in which case such relief normally would
not be ‘appropriate.’" Varity Corp. v. Howe, 516 U.S. 489, 515
(1996). Congress has provided Dwyer a right to seek benefits under
ERISA § 502(a)(1)(B). The district court held that the availability of
another avenue of relief foreclosed Dwyer’s civil action as an individ-

     (1) by a participant or beneficiary—
                                    ****
         (B) to recover benefits due to him under the terms of his
         plan, to enforce his rights under the terms of the plan, or to
         clarify his rights to future benefits under the terms of the
         plan;
     (2) by the Secretary, or by a participant, beneficiary or fiduciary
     for appropriate relief under section 409;
     (3) by a participant, beneficiary, or fiduciary (A) to enjoin any
     act or practice which violates any provision of this title or the
     terms of the plan, or (B) to obtain other appropriate equitable
     relief (i) to redress such violations or (ii) to enforce any provi-
     sions of this title or the terms of the plan . . . . Employee Retire-
     ment Income Security Act of 1974, § 502(a), 29 U.S.C.
     § 1132(a).
             DWYER v. METROPOLITAN LIFE INSURANCE CO.               15
ual plan employee. Because Dwyer does not identify any defect in
this relief that would make removal of MetLife as the SAIC plan fidu-
ciary an appropriate equitable relief, her claim must fail, and further
discovery would not be necessary.

                                 III.

                           CONCLUSION

  Based on the foregoing analysis, the district court’s order granting
summary judgment in favor of MetLife is

                                                         AFFIRMED.